Gileillan, C. J.
The complaint alleges that defendant hired and ■employed plaintiff to remove a certain building, and' agreed to pay him therefor, when done, the sum of $35, and that plaintiff did the work, and it demands judgment for the $35. The answer is a general ■denial. On the trial the defendant was allowed to give evidence, ■against plaintiff’s objection that it was irrelevant, that he employed plaintiff for and as the agent of the Minneapolis & Pacific Railroad 'Company to remove the building for it, and that plaintiff knew this *80at the time of hiring. This was admissible under the answer, for if the fact was as defendant so endeavored to prove, then defendant did not make the contract alleged in the complaint as a party nor become bound. The contract was not his, but that of the railroad company, and he did not agree that he would pay for the work. The1 evidence was a denial, in effect, of the allegations in the complaint that defendant hired and employed plaintiff, and agreed to pay him. The evidence was such as to justify the finding that the contract of hiring was on behalf of the railroad company, and not by defendant, in his own behalf.
Order affirmed.